DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to filing on 02/03/2021.
Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20, recite an embodiment of the applicants' invention directed towards a one or more “computer readable storage medium” storing a computer program.  Thus, under the broadest reasonable interpretation, " computer readable storage medium" considered as a whole would be directed towards non-statutory mediums such as signals/carrier waves.  
As per the USPTO notice signed by David Kappos on 1/26/2010:  "The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable media (also called machine readable medium, computer-readable carrier, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent: e.g., par [0344], is open-ended, for instance, current original disclosure “… The computer readable storage medium may be a read-only memory (ROM), a random access memory (RAM), a magnetic disk, an optical disc, or the like.”  par[0352], The computer software products are stored in a storage medium, and include a number of instructions to enable a computer device (which may be a personal computer, a server, a network device, or the like) to perform all or some of the steps of the methods described in various embodiments of this disclosure. The storage medium includes various mediums, such as a USB flash disk, a removable hard disk, a ROM, a RAM, a magnetic disk, or an optical disc, that can store program code.” See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24, 2009; p. 2."
The claims as a whole are directed to signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the claim(s) as a whole are directed towards these non-statutory instances, claims 15-20 are directed towards non-statutory subject matter.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is more likely to depend on claim 13 and not on claim 6, as claim 14 refers to the claimed “The terminal,”  and also refers back to “the resource indication information” mentioned in claim 13.  Appropriate correction or clarification is required.
Allowable Subject Matter
Claims 15-20 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and resolve the objection(s), respectively, as indicated above.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-13 are allowed because the closest prior art of record CN 107637161A to Alexey et al disclose signaling between a relay user equipment and remote UE and an eNodeB. The relying UE can serve as a relay serviced to a remote UE e.g., a UE outside the coverage or relay services from a remote UE (e.g., a UE outside the coverage) terminal. As shown in Figure 3A, the relay UE 112 can operate in a two-way  relay mode. That is, the relay UE 112 can receive date from the eNodeB 110 and forward the data to the remote UE 114; WO 2017/192164 to Jha et al disclose techniques implementing a tSL-HL NR (New Radio) things SL sidelink HL for communications involving a tUE, which assigns a distinct sequenced number to each of one or more user plane (UP) packets from an upper layer; buffering the one or more UP packets to a UP transmission layer;  and WO 201/126776 to Tavildar et al disclose a device-to-device (D2D)  link receives from a base station an indication of n acceptable level of interference that the base station can tolerate on an uplink resource. The uplink resource is allocated to a user equipment for a wide area network (WAN) transmission. The acceptable level of interference is a level of interference that base station can tolerate on an uplink resource while the base station receives the WAN transmission from the UE..
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious specifically  the features of wherein sending the resource related information comprises: sending, by a first internal communication module of the terminal, first resource related information to a second internal communication module of the terminal, wherein the second internal communication module refers to part or all of the at least two internal communication modules except the first internal communication module, wherein the first resource related information comprises at least one of the following: resource candidate information of a first communication mode and resource sensing information of part or all of the at least two communication modes except the first communication mode, wherein the first communication mode is a communication mode corresponding to the first internal communication module (claim 1); wherein sending the resource related information comprises: sending, by a first internal communication module of the terminal, first resource related information to a second internal communication module of the terminal, wherein the second internal communication module refers to part or all of the at least two internal communication modules except the first internal communication module, wherein the first resource related information comprises at least one of the following: resource candidate information of a first communication mode and resource sensing information of part or all of the at least two communication modes except the first communication mode, wherein the first communication mode is a communication mode corresponding to the first internal communication module. (Claim 8); and wherein sending the resource related information comprises: sending, by a first internal communication module of the terminal, first resource related information to a second internal communication module of the terminal, wherein the second internal communication module refers to part or all of the at least two internal communication modules except the first internal communication module, wherein the first resource related information comprises at least one of the following: resource candidate information of a first communication mode and resource sensing information of part or all of the at least two communication modes except the first communication mode, wherein the first communication mode is a communication mode corresponding to the first internal communication module  (Claim 15), in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220070876 to Bangolae et al: apparatuses and methods for supporting resource selection modes and switching between a network scheduled operation mode and an autonomous resource selection mode for resource allocation for data transmission in a wireless communication system.
US 20220159628 to Bangolae et al: a user equipment (UE) to provide vehicle-to-everything (V2X) communication in a 5G new radio (NR) network. The UE includes processor circuitry that mode switches between two modes of resource allocation for the V2X communication, the two modes being a first mode and a second mode, wherein the first mode is a network scheduled resource allocation mode, and the second mode is a UE autonomous resource allocation mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644